                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KERRY SMITH                                                                             PLAINTIFF
ADC #171919

v.                               Case No. 4:21-CV-00370-LPR

LESLIE RUTLEDGE                                                                       DEFENDANT

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Kerry Smith’s complaint is dismissed without prejudice. The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment dismissing this

action is considered frivolous and not in good faith.

       So adjudged this 30th day of June, 2021.




                                                        ________________________________
                                                        LEE P. RUDOFSKY
                                                        UNITED STATES DISTRICT JUDGE
